DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments filed August 18, 2022 have been entered.  Claims 1-21 remain pending.  Claims 1-21 have been amended.  
Amendments to Specification to include the character 100 in paragraphs [0042] and [0043] overcome the drawing objection.  
Amendment to Claim 12 so as to further limit claim 7 overcomes the 112(d) rejection.  
Amendment to Claims 1 and 7 to recite “scalar measurements over a time duration” overcomes the 112(b) rejection.  

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. 
Regarding “Using horizontal line crossings will result in different counts (miscounts) from actual peak counting, such as where data drifts away from an arbitrary horizontal axis crossing with no peak”.  Examiner agrees with the applicant (as per the interview) that determining the existence of a peak (or valley) from a signal where the slope is close to zero is functionally different from determining a peak from crossings of a horizontal trigger line (potentially different due to drift in the signal).  However, as per claim 1 (and similarly in claims 7 and 17) submitted August 18, 2022, the limitation “each peak is a zero slope region in the measurements for the time duration” is true regardless of how the peaks are counted (i.e. all peaks have a zero slope region).  From the interview with the applicant on August 17, 2022 the examiner believes that the applicant intends the claim limitation to be something such as “the number of peaks is determined from determining regions where the signal has a small slope”.  This would be distinct from the prior art of record (Kazuo in particular) of counting the number of crossings of a horizontal trigger line.  Examiner also believes that the Schmitt trigger is used to avoid the inclusion of peaks in the signal which are due to noise rather than rotations of the device.  Counting peaks based on regions of zero slope wherein the peaks are large enough to pass a Schmitt trigger would provide noise-immunity.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1-8, 10, 12, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English machine translation of Kazuo (WO-2018180076-A1).  

Regarding claim 1 Kazuo teaches, (embodiment 1: Fig 1-6) a method for measuring the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated” ) of a traveling object about one or more axes orthogonal to one another (p.4-3rd to last paragraph: “the magnetic sensor 2 is configured to measure geomagnetism in three axial directions orthogonal to each other”) using magnetic field sensing (p.2-9th full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), the method comprising: measuring magnetic field intensity and/or changes in the magnetic field intensity, projected onto (p.2-9th full paragraph: “in at least one axial direction”) a magnetic field sensor coupled to the traveling object (p.2-9th full paragraph: “A magnetic sensor fixed to the ball”), to generate scalar measurements over a time duration of the magnetic field intensity and/or changes in the magnetic field intensity (p.4-3rd full paragraph: “computing unit 3 computes the amount of rotation of the ball using the geomagnetic data acquired in time series by the magnetic sensor 2”), wherein each of the scalar measurements corresponds to one of the orthogonal axes (p.3-4th full paragraph: “magnetic sensor is preferably configured to measure the geomagnetism in three axial directions orthogonal to each other”); determining a number of peaks in the measurements (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change”, for each peak there must be two crossings of the zero potential) for the time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”), wherein each peak is a zero slope region in the measurements for the time duration (it is inherent to a peak in a signal (as well as a valley) to be a zero slope region), so as to provide noise-immunity in the measurements (noise-immunity does not follow from a peak being a region of zero slope but rather it may be that noise immunity results from using a region of zero slope to determine a peak); and computing the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) for the traveling object, as a function of the determined number of peaks and the time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”).  

Regarding claim 2 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1.  
Kazuo further teaches wherein the method further comprises: determining a value proportional to a frequency of the determined number of peaks (p.4-8th full paragraph: “half of the number of crossings per unit time is regarded as the time change frequency of the geomagnetic data, and the rotation speed of the ball is calculated”), detected by a peak counter, in the measurements (p.4-8th full paragraph: “In the present embodiment [embodiment 1], the rotation amount calculation unit 33 is configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, crossings are used to count peaks).  

Regarding claim 3 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1.  
Kazuo further teaches wherein the computing further determines angular displacement of the traveling object for each of the orthogonal axes (p.4-9th full paragraph: “calculates difference data using the geomagnetism data with the largest amplitude among the geomagnetism data about a plurality of axial directions”, therefore detects the objects change in angular orientation with respect to the Earth’s magnetic field); rate of angular displacement of the traveling object for each of the orthogonal axes (or’d with next limitation); and/or change in angle and/or orientation of the object (p.5-1st full paragraph: “ball rotation amount measuring system 1 includes an output unit 12 that outputs the rotation amount of the ball calculated by the calculation unit 3”).  

Regarding claim 4 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1.  
Kazuo further teaches wherein the magnetic field sensor (p.4-2nd to last full paragraph: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”) is a single device with three orthogonal sense axes (Fig. 6).  

Regarding claim 5 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1.  
Kazuo further teaches wherein the magnetic field sensor (p.4-2nd to last full paragraph:  “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”) is a sensor selected from a group consisting of a 1-axis magnetic field sensor, a 2-axis magnetic field sensor, and a 3-axis magnetic field sensor (Fig. 6).  

Regarding claim 6 Kazuo teaches, (embodiment 1: Fig 1-6) the method as claimed in claim 1.  
Kazuo further teaches further comprising: varying the number of measurements (p.6-1st full paragraph: “as shown in FIG. 4, if there is geomagnetic data m (k-2), m (k-1), m (k) continuous in time series, the difference is based on these data”) and/or varying the time duration (p.6-2nd full paragraph: “And these many difference data Δm (n) also fluctuate in time series”) based on a magnetic field across a trajectory of the object (p. 7 3rd to 8th lines: system can change sampling interval to collect data even when the ball is rotating very quickly).  

Regarding claim 7 Kazuo teaches, (embodiment 1: Fig 1-6) a system for measuring the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) of a traveling object about one or more axes orthogonal to one another (p.4-3rd to last paragraph: “the magnetic sensor 2 is configured to measure geomagnetism in three axial directions orthogonal to each other”) using magnetic field sensing (p.2-5th full paragraph from the end of the page: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), the system comprising: a magnetic field sensor configured to measure magnetic field intensity and/or changes in the magnetic field intensity, projected onto (p.2-4th full paragraph from the end of the page: “in at least one axial direction”) the magnetic field sensor, to generate scalar measurements over a time duration of the magnetic field intensity and/or changes in the magnetic field intensity (p.4-3rd full paragraph: “computing unit 3 computes the amount of rotation of the ball using the geomagnetic data acquired in time series by the magnetic sensor 2”), wherein each of the scalar measurements corresponds to one of the orthogonal axes (p.3-4th full paragraph: “magnetic sensor is preferably configured to measure the geomagnetism in three axial directions orthogonal to each other”); and at least one processor (p.2-last full paragraph from the end of the page: “a rotation amount calculation unit that calculates a rotation amount of the ball based on the number of intersections”) coupled with a non-transitory computer readable storage medium (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”) storing instructions that, when executed by the processor, cause the processor to: determine a number of peaks in the measurements (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change”, for each peak there must be two crossings of the zero potential) for the time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”), wherein each peak is a zero slope region in the measurements for the time duration (it is inherent to a peak in a signal (as well as a valley) to be a zero slope region), so as to provides noise-immunity in the measurements (noise-immunity does not follow from a peak being a region of zero slope but rather it may be that noise immunity results from using a region of zero slope to determine a peak), and compute the rate of angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) for the traveling object, as a function of the determined number of peaks and the time duration (p.2-3rd full paragraph: “a change in the posture of the ball between two predetermined time points”).  

Regarding claim 8 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein  the processor, with instructions, is further configured to determine changing magnetic field intensity of the magnetic field about each of the axes based on change in projection of the magnetic field on the orthogonal axes in the measurements that correlates to the object's angular displacement (p.4-9th full paragraph: “calculates difference data using the geomagnetism data with the largest amplitude among the geomagnetism data about a plurality of axial directions”, therefore detects the objects change in angular orientation with respect to the Earth’s magnetic field), and determine the magnetic field sensor's angular displacement and/or position, in an existing magnetic field (p. 2-7th full paragraph: “rotation amount calculation unit may be configured to calculate the rotation amount of the ball on the basis of the number of crossings, which is the number of times the difference waveform intersects a straight line with a difference of zero during a predetermined period.”), as a composition of measured change in projections of the magnetic field onto the orthogonal axes of the magnetic field sensor (p. 48 Fig. 6), to measure a rate of angular displacement of the object for each of the orthogonal axes (p.3-5th full paragraph: “The posture change amount calculation unit includes a start vector that is the geomagnetic vector obtained by the vector calculation unit at the start time and an end vector that is the geomagnetic vector obtained by the vector calculation unit at the end time”, the object has changed its angular orientation with respect to Earth’s magnetic field in some time period this change in orientation is represented as a at most 3 rotations about the individual rotational axes).  

Regarding claim 10 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein, the processor, with instructions, is further configured to compute a square root of sum of squares of the scalar measurements from all of the orthogonal axes to obtain a computed value (p.3-5th full paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and the ball between a start time and an end time of the air movement of the ball”) count the number of peaks in the computed value, and compute a composite rate of angular displacement of the traveling object about one or more of the orthogonal axes using the computed value and the counted number of peaks (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis (and dividing by 2) is equivalent to counting the number of peaks).  

Regarding claim 12 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein, the processor, with instructions, is further configured to determine: angular displacement (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) of the traveling object for each of the orthogonal axes (p. 48 Fig. 6, p.3-5th full paragraph: “The posture change amount calculation unit includes a start vector that is the geomagnetic vector obtained by the vector calculation unit at the start time and an end vector that is the geomagnetic vector obtained by the vector calculation unit at the end time”); rate of angular displacement of the traveling object for each of the orthogonal axes (p.3-6th full paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”); and / or change in angle and/or orientation of the object.  

Regarding claim 14 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein the magnetic field sensor is a single device with three orthogonal sense axes (p. 48 Fig. 6).  

Regarding claim 15 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein the magnetic field sensor is a sensor selected from a group consisting of, a 1-axis magnetic field sensor, a 2-axis magnetic field sensor, and a 3-axis magnetic field sensor (p.4-last full paragraph before the end of the page: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z that are arranged with their respective sensitivity directions oriented in three axial directions (X direction, Y direction, and Z direction) orthogonal to each other” ).  

Regarding claim 16 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein the system is configured to vary the number of measurements (p.6-1st full paragraph: “as shown in FIG. 4, if there is geomagnetic data m (k-2), m (k-1), m (k) continuous in time series, the difference is based on these data”) and/or vary the time duration (p.6-2nd full paragraph: “And these many difference data Δm (n) also fluctuate in time series”) based on a magnetic field across a trajectory of the object (p. 7 3rd to 8th lines: system can change sampling interval to collect data even when the ball is rotating very quickly).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of Bynum (US 3796942 A). 

Regarding claim 11 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches further comprising: … , wherein the converter is configured to determine a value proportional to a frequency of the determined number of peaks (p.6-2nd full paragraph: “the difference data obtained at the timing of the peak of the peak and the peak of the valley in the time change La of the geomagnetic data”), detected by the peak counter, in the measurements.  
Kazuo does not explicitly teach wherein, said system [Comprising] a frequency-to-voltage converter communicably coupled to the processor.  
Bynum does teach [Comprising] a frequency-to-voltage converter communicably coupled to the processor (column 3 lines 14-19: “converter of this invention provides an accurate DC representation of frequency over a broad frequency spectrum which is highly linear from substantially zero frequency, heretofore unachievable utilizing conventional integrated circuit techniques.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Bynum.  With the frequency to voltage converter of Bynum placed between (logically) the magnetic field sensors and the processor of Kazuo one of ordinary skill in the art would arrive at the claimed invention of the instant application. The motivation would be that the result would be a means of getting the rotational velocity data from a frequency domain representation into a voltage level representation; upon which digital logic could then be applied.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of non-patent literature The Penguin dictionary of science (4th ed.). Penguin. Credo Reference: 

Regarding claim 9 Kazuo embodiment 1 teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein, the processor, with instructions, is further configured to: determine the number of peaks from the scalar measurements from all of the orthogonal axes, (p.4-2nd to last full paragraph: “magnetic sensor 2 includes three sensor elements 2x, 2y, and 2z”) and compute a composite rate of angular displacement of the traveling object (p.3-5th paragraph: “The calculation unit includes a vector calculation unit that calculates a geomagnetic vector based on three axial geomagnetic data obtained by the magnetic sensor, and a period from a first time point to a second time point during the air movement of the ball”, that which the instant application calls a “composite rate of angular displacement” Kazuo calls a “geomagnetic vector”).
Kazuo does not teach as a function of square root of sum of squares of the rate of angular displacement about one or more of the orthogonal axes.  
Penguin dictionary of science does teach as a function of square root of sum of squares of the rate of angular displacement about one or more of the orthogonal axes (definition for “angular velocity”: “Angular velocity is a vector quantity”, as such angular velocity obeys the rules of vector addition and in the case of orthogonal components                         
                            
                                
                                    
                                        
                                            ω
                                        
                                        →
                                    
                                
                            
                            =
                            
                                
                                    
                                        ω
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        ω
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    ω
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                     are the orthogonal components).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha in view of the definition for angular velocity.  The motivation would be to combine the measurements from the orthogonal magnetic field sensors to determine an angular velocity vector representing the motion of the travelling object.  

Claim 13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Kazuo (WO-2018180076-A1) in view of Sangha (GB 2440510 A). 

Regarding claim 13 Kazuo teaches, (embodiment 1: Fig 1-6) the system as claimed in claim 7.  
Kazuo further teaches wherein the system further comprises: an inertial measurement unit including one or more of a single- axis accelerometer or a multi-axis accelerometer providing accelerometer data (p.3-last paragraph: “The acceleration sensor is preferably configured to measure the acceleration in three axial directions orthogonal to each other”).
Kazuo does not teach wherein the processor, with instructions is further configured to, compute a position of the traveling object by using orientation data to compensate for gravity on the accelerometer data and double integrating the accelerometer data.  
Sangha does teach wherein the processor (p.1 lines 24-26:  “a signal processor for analyzing an output of the accelerometer to provide information about a motion of the projectile”), with instructions is further configured to, compute a position of the traveling object (p.1 lines 25-26: “and a memory for storing said information about the motion of the projectile”, the motion of the projectile under projectile motion gives the position of a projectile as a function of time) by using orientation data to compensate for gravity on the accelerometer data and double integrating the accelerometer data (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be able to create a representation of its trajectory in a digital medium.  This would enable the evaluation of performance metrics regarding players performance including scoring.  

Regarding claim 17 Kazuo teaches, (embodiment 1: Fig 1-6) a system for measuring the rate of angular displacement (p.3-6th paragraph: “the rotation angle of the ball from the start time to the end time can be calculated”) of an object traveling along a trajectory using magnetic field sensing (p.2-6th to last full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”), the system comprising: a magnetic field sensor in the travelling object, wherein the sensor is configured to output magnetic field sensor signals of magnetic field intensity and/or changes in the magnetic field intensity, projected onto the magnetic field sensor (p.2-6th to last full paragraph: “measuring geomagnetism in at least one axial direction”); a transmitter configured to transmit the signals; a receiver configured to receive the data transmitted from the transmitter (p.5-1st full paragraph: “the calculation unit 3 mounted on the ball transmits the calculation result to the output unit 12 by wireless communication. Of course, it is also possible to transmit the geomagnetic detection data itself to the outside of the ball wirelessly“); and a processor coupled with a non-transitory computer readable storage medium storing instructions (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”) that, when executed by the processor, causes the processor to: compute a composite average rate of angular displacement (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”) by, … from the relatively higher fidelity data (p. 4-4th paragraph: “difference data that is a difference between two geometric data m(n) adjacent in time series to obtain a large number of difference data Δm (n) in time series, a curve is found which goes through these sampled data points and the curve is higher fidelity than the data points); counting a number of peaks in a measurement of a time duration using a threshold parameter (p.2 to 3: “The rotation amount calculation unit may be configured to calculate the rotation speed of the ball based on the number of crossings per unit time”, counting the times that the magnetic field magnitude crosses the x axis is equivalent to counting the number of peaks where the threshold is 0) optimized for corresponding segmented trajectories (p.4-4th paragraph: “difference data that is a difference between two geomagnetic data m (n) adjacent in time series to obtain a large number of difference data Δm (n) in time series”), wherein each peak is a zero slope region in the data (it is inherent to a peak in a signal (as well as a valley) to be a zero slope region), so as to provides noise-immunity in the measurements (noise-immunity does not follow from a peak being a region of zero slope but rather it may be that noise immunity results from using a region of zero slope to determine a peak); …
Kazuo does not teach reducing noise from the data to achieve relatively higher fidelity data segmenting the trajectory … and compute an orientation of the traveling object by integrating the composite average rate of angular displacement.
Sangha does teach reducing noise from the data to achieve relatively higher fidelity data segmenting the trajectory (p.2 lines 19-20: “A larger number of accelerometers, for example four or six accelerometers, can be used for greater accuracy”) … and compute an orientation of the traveling object by integrating the composite average rate of angular displacement (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation for adding a large number of accelerometers (as from Sangha) to the device of Kazuo would be to improve the accuracy of the measurements and thus to improve accuracy in calculating trajectories. The resulting device would be a ball which could accurately track its trajectory wherein the accuracy is improved by the magnetic field sensing.  

Regarding claim 18 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17.  
Kazuo further teaches further comprising: one or more of a single-axis accelerometer or a multi-axis accelerometer providing accelerometer data (p.3-last full paragraph: “The acceleration sensor is preferably configured to measure the acceleration in three axial directions orthogonal to each other”), wherein the processor (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.” ) 
Kazuo does not teach is further configured to compute a position of the traveling object by using orientation data to compensate for gravity on accelerometer measurement and double integrating the accelerometer data.  
Sangha teaches is further configured to compute a position of the traveling object by using orientation data to compensate for gravity on accelerometer measurement and double integrating the accelerometer data (p.7 lines 13-18: “An accelerometer at position y experiences the difference between the acceleration at this point and gravity. So that the measured acceleration will be                         
                            a
                            =
                            
                                
                                    R
                                
                                
                                    T
                                
                            
                            
                                
                                    g
                                    -
                                    
                                        
                                            F
                                        
                                        
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            M
                                            ∧
                                            
                                                
                                                    R
                                                    y
                                                
                                            
                                        
                                        
                                            I
                                        
                                    
                                    -
                                    
                                        
                                            Ω
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    y
                                
                            
                        
                     (10) The inertial guidance problem is then to estimate F and M from measurements of acceleration a. at different location y. and to use these to then integrate the equations of motion so as to know the position, and orientation of the ball at each moment in time.”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be able to accurately plot trajectories while taking into account the gravitational influence on the trajectory of the ball (without taking into account the influence of gravity the trajectories as reported by the device wouldn’t conform well with reality).  

Regarding claim 19 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17.
Kazuo further teaches wherein, the system comprising: …, wherein the processor is further configured (p.5-1st full paragraph: “provide an operation unit inside an external personal computer, a smartphone, or the like that has received the data, and perform the operation to output the result.”)….  
Kazuo does not teach … one or more of a single-axis gyroscope or a multi-axis gyroscope providing gyroscope data … to use the gyroscope data to verify fidelity of the computed orientation of the traveling object.  
Sangha does teach … one or more of a single-axis gyroscope or a multi-axis gyroscope providing gyroscope data (p.2 lines 4-5: “The three-axis accelerometers may suitably be micro-electromechanical (MEMS) accelerometers”) … to use the gyroscope data to verify fidelity of the computed orientation of the traveling object (p.2 lines 19-20: “A larger number of accelerometers, for example four or six accelerometers, can be used for greater accuracy”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Kazuo with the teachings of Sangha.  The motivation would be that the resulting device would be better able to accurately track the orientation of the ball.  

Regarding claim 20 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17.  
Kazuo further teaches wherein the traveling object is one of, a linearly traveling object, an angularly displacing traveling object, and a linearly traveling angularly displacing object (p.2-5th to last full paragraph: “a ball rotation amount measurement system for measuring the rotation amount of a ball moving in the air”).   

Regarding claim 21 Kazuo in view of Sangha teaches, (embodiment 1: Fig 1-6) a system as claimed in claim 17.  
Kazuo further teaches the magnetic field sensor is embedded in the travelling object (p.2-4th to last full paragraph: “A magnetic sensor fixed to the ball and measuring geomagnetism in at least one axial direction”).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                             

/LEE E RODAK/           Primary Examiner, Art Unit 2858